NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAULA IDELE KELLER,                             No.    17-56202

                Plaintiff-Appellant,            D.C. No. 2:16-cv-09165-TJH-SK

 v.
                                                MEMORANDUM*
WASHINGTON MUTUAL BANK, F.A.; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      Paula Idele Keller appeals pro se from the district court’s order dismissing

Keller’s action alleging federal and state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal under Federal Rule of Civil Procedure 8. McHenry


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996). We affirm.

      The district court properly dismissed Keller’s action without prejudice

because the allegations in the complaint were vague, confusing, and failed to

connect Keller’s claims to defendants’ conduct. See Fed. R. Civ. P. 8(a)(2)

(requiring that a pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”); McHenry, 84 F.3d at 1179-80 (affirming

dismissal under Rule 8, and recognizing that “[p]rolix, confusing

complaints . . . impose unfair burdens on litigants and judges”).

      Because Keller failed to allege a claim under the Truth in Lending Act in her

complaint, we reject as without merit her contention that the district court should

have granted her leave to amend this claim.

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                   17-56202